Case: 20-05006   Doc# 1   Filed: 02/06/20   Entered: 02/06/20 16:35:31   Page 1 of 35
Case: 20-05006   Doc# 1   Filed: 02/06/20   Entered: 02/06/20 16:35:31   Page 2 of 35
Case: 20-05006   Doc# 1   Filed: 02/06/20   Entered: 02/06/20 16:35:31   Page 3 of 35
Case: 20-05006   Doc# 1   Filed: 02/06/20   Entered: 02/06/20 16:35:31   Page 4 of 35
Case: 20-05006   Doc# 1   Filed: 02/06/20   Entered: 02/06/20 16:35:31   Page 5 of 35
Case: 20-05006   Doc# 1   Filed: 02/06/20   Entered: 02/06/20 16:35:31   Page 6 of 35
Case: 20-05006   Doc# 1   Filed: 02/06/20   Entered: 02/06/20 16:35:31   Page 7 of 35
Case: 20-05006   Doc# 1   Filed: 02/06/20   Entered: 02/06/20 16:35:31   Page 8 of 35
Case: 20-05006   Doc# 1   Filed: 02/06/20   Entered: 02/06/20 16:35:31   Page 9 of 35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 10 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 11 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 12 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 13 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 14 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 15 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 16 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 17 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 18 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 19 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 20 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 21 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 22 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 23 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 24 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 25 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 26 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 27 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 28 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 29 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 30 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 31 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 32 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 33 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 34 of
                                        35
Case: 20-05006   Doc# 1   Filed: 02/06/20 Entered: 02/06/20 16:35:31   Page 35 of
                                        35
